FILED
                            NOT FOR PUBLICATION
                                                                            NOV 02 2011
                    UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                            FOR THE NINTH CIRCUIT



In the Matter of: LESLIE P. MARKS,               No. 10-16811

              Debtor.                            D.C. No. 3:10-cv-01148-WHA


LESLIE P. MARKS,                                 MEMORANDUM *

              Appellant,

  v.

OCWEN LOAN SERVICING, LLC,

              Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                           Submitted October 25, 2011 **

Before:       TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Leslie P. Marks appeals pro se from the district court’s order concerning

various orders of the bankruptcy court, including its order dismissing her Chapter


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
13 bankruptcy petition. We have jurisdiction under 28 U.S.C. §158(d). We review

decisions of the bankruptcy court independently without deference to the district

court’s determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th

Cir. 2004). We affirm.

      The district court properly concluded that Marks’s notice of appeal from the

bankruptcy court orders was untimely. See Greene v. United States (In re Souza),

795 F.2d 855, 857 (9th Cir. 1986) (the notice of appeal from a bankruptcy court

decision must be filed within the time provided by Bankruptcy Rule 8002).

      Marks’s contention that the district court and bankruptcy court judges were

biased is unsupported by the record. See Focus Media, Inc. v. NBC, (In re Focus

Media), 378 F.3d 916, 929-30 (9th Cir. 2004) (judicial rulings alone rarely

evidence bias).

      Marks’s remaining contentions are unpersuasive.

      Marks’s motion to file a supplemental brief is granted.

      Marks’s request for judicial notice is denied.

      AFFIRMED.




                                          2                                   10-16811